Title: Joseph C. Cabell to Thomas Jefferson, 14 December 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            
              Dear Sir,
              Richmond
14 Decr 1818.
            
            Mr Banks has not appointed as good a select committee as I had expected. There is a decided majority of the committee in favor of the Central College: but the eastern members are less attentive than the western. I have urged the importance of having a full meeting, before the final question is taken. Mr Taylor is aware of the danger. The committee has had two meetings; at the first, it was decided to report by bill. Mr Taylor has copied your bill and at the second meeting offered it to the committee. The friends of Lexington wish to have the clause of location left with reported with a blank. I think it will ultimately be decided to fill the blank with the Central College. At the 2d meeting this morning, the Valley members called for time to consider the provisions of the bill: the real object was to have time to manoevre. The motion was resisted, but carried; some of the friends of Charlottesville voting with them. The members from Rockbridge called for a calculation to prove the assertion in the Report, that Charlottesville is nearer to the Center of population than  Staunton & or Lexington. The object seemed to be to draw out your calculations exhibited to the Commissioners. The answer given by an eastern member was that each member might satisfy himself by reference to the Census of 1810. The point was left unsettled. It will come on again at the next meeting on a motion to strike at out Charlottesville from the bill. The Committee will meet again on thursday morning. The Valley members will be strongly opposed to the Central College. The members from beyond the Alleghaney will divide. Those South of Kanawha will generally vote with us, as Mr Thompson informs me. The prospect is still favorable: but the effect of intrigue and management is beyond the reach of calculation. There is a party in the House of Delegates opposed to the measure in every shape. I hope that party is not strong. The weight of character in the Board is working the effects I calculated on when I first suggested that measure. The wayward spirits all on this side the ridge are awed into acquiescence. I am Dr sir, faithfully yours
            Joseph C. Cabell
          
          
            P.S. Some imprudent friend has suffered it to get out that you are the author of the bill. It has been sneeringly remarked that we have a bill “ready cut & dry.” I hope the knowledge of the fact will do no injury. An attempt will doubtless be made to give it the appearance of dictating to the Assembly: yet I believe it will not succeed.
          
        